Citation Nr: 1039116	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  06-30 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran  represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and G.S. 




ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
February 1975 to January 1985.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma 
which denied service connection for a back disability.

In January 2007, the Veteran presented testimony at a personal 
hearing conducted at the Muskogee RO before a Decision Review 
Officer (DRO).  A transcript of this hearing has been associated 
with the Veteran's claims folder.

In an October 2009 decision, the Board denied the Veteran's 
claim.  The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (the Court).  While 
the matter was pending before the Court, in June 2010, the 
Veteran's attorney and a representative of VA's Office of General 
Counsel filed a Joint Motion for Remand.  In the Joint Motion, 
the parties indicated that a remand was necessary "for the Board 
to reassess its analysis [of the Veteran's statements] with 
consideration of the evolving case law concerning the evaluation 
of lay evidence."  See the June 2010 Joint Motion at page 3.  
 
In a June 2010 order, the Court vacated the Board's October 2009 
decision and remanded the matter for readjudication in light of 
the Joint Motion. 

FINDING OF FACT

There has been no demonstration by competent clinical, or 
competent and credible lay, evidence of record that a 
relationship exists between the Veteran's cervical or lumbar 
spine disability and her military service.


CONCLUSION OF LAW

Degenerative disc disease of the cervical and lumbar spine was 
not incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first discuss certain 
preliminary matters.  The Board will then render a decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.


Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009);  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In March 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a "service connection" claim.  As previously defined by the 
courts, those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Upon receipt of an application 
for "service connection," therefore, VA is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA issued a VCAA notice letter to the 
Veteran in May 2005.  This letter informed the Veteran of what 
evidence was required to substantiate her service connection 
claim and of her and VA's respective duties for obtaining 
evidence. 

With respect to the notice requirements set forth in Dingess and 
the Veteran's service connection claim, elements (1) and (2), 
veteran status and existence of a disability, are not in 
dispute.  Moreover, elements (4) and (5), degree of disability 
and effective date, are rendered moot via the RO's denial of 
service connection for the Veteran's claimed back disability.  In 
other words, any lack advisement as to those two elements is 
meaningless, because a disability rating and effective date were 
not assigned.  Because the Board is denying the Veteran's claim, 
elements (4) and (5) remain moot.  In any event, the Veteran was 
provided with notice that complied with the Court's Dingess 
decision in a September 12, 2007 letter.  The Veteran's claim of 
entitlement to service connection was denied based on element 
(3), a connection between the Veteran's service and the claimed 
disability.  As explained above, she has received proper VCAA 
notice as to her obligations, and those of VA, with respect to 
this crucial element.  

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to assist 
the Veteran in obtaining evidence necessary to substantiate her 
claim, and that there is no reasonable possibility that further 
assistance would aid in substantiating it.  In particular, the 
record contains the Veteran's service treatment records, VA 
outpatient medical records and a VA examination report.  

As the Board will discuss in detail in its analysis below, the 
Veteran was provided with a VA examination in February 2007; a 
supplemental report was issued in June 2007.  The report of this 
examination reflects that the examiner reviewed the Veteran's 
past medical history, recorded her current complaints, conducted 
an appropriate physical examination and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  Supporting rationale was also provided for 
the opinion proffered.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In September 2009, the Veteran's representative argued that the 
June 2007 VA examiner overlooked portions of the Veteran's 
service treatment records that documented complaints of pain 
beginning in the neck and extending down throughout the Veteran's 
entire body.  This is not the case.  The Board observes that the 
VA examiner specifically addressed this complaint in the June 
2007 addendum opinion.  In this case, the Board has concluded 
that the June 2007 VA examination and addendum opinion are 
adequate.  See 38 C.F.R. § 4.2 (2009).  

The Board observes that the Veteran has been receiving treatment 
for her spine disability at a private medical center since 2004.  
She has not submitted any records of such treatment to the VA or 
authorized VA to obtain such records.  

The record also indicates that the Veteran is receiving Social 
Security (SSA) disability benefits.  However, neither the Veteran 
nor her representative has contended that she was awarded SSA 
benefits for her back disability.  Nor has the Veteran's 
representative suggested that a remand for SSA records would be 
appropriate.  See Brock v. Brown, 10 Vet. App. 155, 161-2 (1997) 
[VA is not obligated to obtain records which are not pertinent to 
the issue on appeal]; see also Loving v. Nicholson, 19 Vet. App. 
96, 103 (2003) [VA has no duty to assist in obtaining records 
where the claimant failed to allege that the records could be 
relevant].  Moreover, as discussed in detail below, the Board is 
denying the Veteran's claim based on the lack of a nexus between 
her military service and a current disability.  It is not shown 
that such records would be of benefit to the Veteran in this case 
since the award of SSA benefits involves the status of current 
disabilities, but not their etiology.

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to her 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained. There is no indication 
in the file that there are additional relevant records that have 
not yet been obtained. 

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of her claim.  She exercised the option of a 
personal hearing and was afforded one in January 2007 as detailed 
in the Introduction. 

Accordingly, the Board will proceed to a decision.  

The Court Order 

In the now-vacated October 2009 decision, the Board found that 
the Veteran's allegations that her current disability was related 
to her military service were not competent medical evidence and 
could not be accepted as such.  The June 2010 Joint Motion, as 
adopted by the Court's June 2010 Order, stated that the Board's 
"categorical rejection as to the competency of the lay 
contentions and the conclusion that only medical evidence can 
establish a nexus is inconsistent with the" Federal Circuit's 
decision in Davidson v. Shinseki, 581 F.3d 1313, 1316 (2009).  
See the Joint Motion, page 2.  The Veteran's claim was therefore 
remanded to allow for the Board to reexamine the evidence of 
record.  

The Board wishes to make it clear that it is aware of the Court's 
instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 
(1991), to the effect that a remand by the Court is not "merely 
for the purposes of rewriting the opinion so that it will 
superficially comply with the 'reasons or bases' requirement of 
38 U.S.C.A. § 7104(d)(1).  A remand is meant to entail a critical 
examination of the justification for the decision." The Board's 
analysis of the Veteran's claim of entitlement to service 
connection has been undertaken with that obligation in mind.

Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service. See 38 C.F.R. 
§ 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) competent and credible evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999). 

Continuity of symptomatology

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim. 
There must be competent medical evidence, unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  See 38 C.F.R. § 3.303(b) (2009).

Analysis

With respect to the first Hickson element, a current disability,  
the Veteran has been diagnosed with degenerative disc disease of 
the cervical and lumbar spine.  See an August 2004 MRI report; 
see also a February 2004 VA X-ray report.  Hickson element (1) 
has therefore been satisfied.

With respect to the second Hickson element, the Veteran's service 
treatment records indicate that she was involved in a motor 
vehicle accident in September 1982.  Specifically, a car the 
Veteran was in struck a tank travelling 30 kilometers an hour.  
The Veteran was subsequently hospitalized from September 16 to 
November 2, 1982.  Her final diagnoses included, inter alia, 
multiple trauma, cerebral contusion and mild whiplash.  In-
service treatment records also document complaints of pain in her 
cervical spine and "shock-like" pain that travels down her 
spine.

While the Board is cognizant that the Veteran was diagnosed with 
mild degenerative joint disease of the cervical spine in 1983, 
this diagnosis is not consistent with the other service treatment 
records.  Indeed, an August 1984 Medical Evaluation Board report, 
which documented the Veteran's complaints of neck pain, and 
thoroughly listed her injuries did not include such a finding.  
Instead the Veteran was diagnosed with, inter alia, mild 
whiplash, resolved.  Furthermore, neither a March 1983 expiration 
of term medical examination report, nor a July 1984 Medical 
Evaluation Board medical examination report, identified any 
abnormality of the spine, including degenerative disc disease.  
In any event, based on the in-service diagnosis of mild whiplash 
and complaints of shock like pain that travelled down her spine, 
the Board finds that Hickson element (2) has been satisfied. 

With respect to the third Hickson element, the Veteran has 
submitted the February 2007 opinion of K.L.J., D.C. in support of 
her claim.  In his opinion, Dr. K.L.J. indicated that the Veteran 
has been treated for chronic neck and lower back pain in his 
office since 2004 and indicated that she has degenerative changes 
of the cervical and lumbar regions of her spine.  The opinion 
further states: "[The Veteran] indicated that these complaints 
all originate while in Germany from a near fatal accident 
involving a military vehicle and her own personal vehicle were 
she sustained serious injury to the above mentioned areas while 
being active with the U.S. Marines."  Similarly, during the 
January 2007 hearing, the Veteran testified that she has 
experienced continuous back pain since separating from service.  
See the hearing transcript, page 3.  She has also indicated that 
her back disability is related to her in-service motor vehicle 
accident.  See the April 2006 notice of disagreement. 

Evidence against the Veteran's claim consists of the February 
2007 VA examiner's report and June 2007 addendum.  In these 
reports, the VA examiner noted that there are no medical records 
documenting any complaints or treatment for back pain prior to 
1994, a decade after the Veteran separated from active duty.  
Based on the absence of any records documenting a back 
disability, the VA examiner stated that a chronic low back 
disability had not been demonstrated after service and "it is 
less likely than not that that Veteran's current findings are 
related to her period of service."  The "current findings" at 
that time included degenerative disc disease of the cervical 
spine.

In adjudicating a claim, the Board is charged with the duty to 
assess the credibility and weight given to evidence, including 
the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  See also 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. Principi, 
271 F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court of 
Appeals for the Federal Circuit, citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
For reasons stated immediately below, the Board finds the medical 
opinion of the February 2007 VA examiner to be more probative 
than the February 2007 opinion of Dr. K.L.J.

As noted above, the February 2007 VA examiner's opinion is to the 
effect that any in-service spine injury would have resulted in a 
chronic disability that required continuing treatment and that 
such was not the case here.  This appears to be congruent with 
the evidence of record.  As noted by the VA examiner, there is no 
medical evidence of a back disability for a decade after the 
Veteran separated from military service. 

In contrast to the VA examiner's opinion is the February 2007 
letter from Dr. K.L.J.  As alluded to above, Dr. K.L.J.'s opinion 
amounts to bare transcription of the Veteran's own assertions.  
Such is entitled to no more consideration than the Veteran's own 
statements.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
["a bare transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional"]; see also Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  Moreover, it is clear that 
Dr. K.L.J. did not review any of the service treatment records 
documenting the Veteran's in-service injury as he incorrectly 
stated that the Veteran served in the United States Marine Corps.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) [generally 
observing that a medical opinion premised upon an unsubstantiated 
account is of no probative value, and does not serve to verify 
the occurrences described].  Finally, the Board observes that to 
the extent Dr. K.L.J.'s recitation of the Veteran's allegations 
constitutes a medical opinion, the February 2007 letter does not 
explain the lack of any complaints of a back disability for a 
decade after separating from service.  Indeed, the Board notes 
that it may, and will, consider in its assessment of service 
connection the passage of a lengthy period of time wherein the 
veteran has not complained of the maladies at issue.  See Maxson 
v. West, 12 Vet. App. 453, 459 (1999).  

In the June 2010 Joint Motion, the parties indicated that "the 
Board's categorical rejection as to the competency of the lay 
contentions and the conclusion that only medical evidence can 
establish a nexus is inconsistent with" the Federal Circuit's 
decision in Davidson v. Shinseki, 581 F.3d. 1313 (2009).  Indeed, 
in Davidson, the Federal Circuit held that a "valid medical 
opinion" was not required in order to establish a nexus, and 
cited to its decision in Jandreau v. Nicholson, 492 F.3d 1372 
(2007) while observing that it has routinely held that lay 
evidence could be "competent and sufficient to establish a 
diagnosis of a condition." 

The Board notes that the Veteran is competent to provide 
testimony concerning factual matters of which she has first-hand 
knowledge (i.e., experiencing or observing pain in her spine).  
Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  Further, under certain 
circumstances, lay statements may serve to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability, or symptoms of disability, 
susceptible to lay observation.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

With regard to a back disability, the Board finds that the 
Veteran's statements as to continuity of symptomatology since 
service are less than credible.  See Curry v. Brown, 7 Vet. App. 
59, 68 (1994) (noting that contemporaneous evidence has greater 
probative value than history as reported by the veteran).  It is 
reasonable to expect that if indeed a back disability had been 
present at service separation, the Veteran would have noted it at 
that time when listing other problems.  See Section 73 of the 
July 1984 "Report of Medical Examination."  Further, a back 
disability was not diagnosed on the July 1984 service separation 
examination.  Moreover, while the Veteran claims to have received 
continuous treatment for her back disability from VA after 
separating from service, her post-service treatment records are 
negative for any complaints of a back injury or back pain for 
many years after her separation.  See Curry v. Brown, 7 Vet. App. 
59, 68 (1994) [contemporaneous evidence has greater probative 
value than history as reported by the veteran].  This situation 
is distinguished from the facts in Buchanan v. Nicholson, 451 
F.3d 1331 (2006), insofar as the Veteran's current assertions of 
post-service treatment for back pain are inconsistent with the 
evidence of record which does not document such treatment.  
Specifically, the Board does not find that the Veteran's 
statements of continuing back pain since service lack credibility 
only on the basis that they are not corroborated by 
contemporaneous medical records.  Id at 1336.  Instead, the Board 
additionally finds that her statements lack credibility because 
her statements regarding the treatment she claims to have 
received are inconsistent with the treatment documented in the 
contemporaneous medical records.

While the Board acknowledges that the absence of any 
corroborating medical evidence supporting her assertions, in and 
of itself, does not render the Veteran's statements incredible, 
such absence is for consideration in determining credibility.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(noting that the absence of contemporaneous medical documentation 
may go to the credibility and weight of veteran's lay testimony, 
but the lack of such evidence does not, in and of itself, render 
the lay testimony incredible).  

Further, a layperson is generally not deemed competent to opine 
on a matter that requires medical knowledge, such as the question 
of whether a chronic disability is currently present or a 
determination of etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

While cognizant of the Federal Circuit's decision in Davidson, 
the Board finds that the issue of whether the Veteran's current 
degenerative disc disease of the cervical and lumbar spine is 
related to her military service is a complex medical question.  
Unlike the Federal Circuit's decision in Jandreau, the Veteran in 
this case is not testifying about a condition which is capable of 
identification by a lay person, a contemporaneous diagnosis, or 
symptoms later diagnosed as a disability, but rather she is 
opining on the etiology of her current disability for which there 
could be a number of causes unknown and outside the understanding 
of a lay person.  While the Board acknowledges that lay testimony 
will be sufficient to establish a medical nexus in some cases, 
the Board finds that this is not such a case.

The Board acknowledges that the Veteran reported that she worked 
as a Licensed Practical Nurse (LPN) during the February 2007 VA 
examination.  Nevertheless, the requisite medical training or 
experience of an LPN, as compared to a licensed medical doctor, 
renders her opinion on the complex medical matter of whether her 
current disability is related to her in-service motor vehicle 
accident to be less probative than that of the February 2007 VA 
physician.

The Board also finds it significant that the Veteran did not file 
a claim for benefits for a back disability until March 2005, two 
decades after she separated from service.  Instead, the Veteran 
has filed numerous claims during the intervening twenty years 
which have addressed multiple other disabilities.  

In short, the Board finds that the Veteran's statements regarding 
the continuity of back symptoms are not credible, and even if 
deemed competent, as an LPN, her opinion as to the etiology of 
current back disability is deemed of lesser probative value than 
that of the February 2007 VA physician, for reasons outlined 
above.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA 
cannot ignore a veteran's testimony simply because the veteran is 
an interested party; personal interest may, however, affect the 
credibility of the evidence].  

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b) relating to chronicity and continuity of symptomatology.  
As discussed above, the first medical evidence of any back 
symptomatology comes from a March 1994 VA treatment record 
documenting the Veteran's complaints of lower back pain.  See 
Maxson supra; see, also Voerth v. West, 13 Vet. App. 117, 120-21 
(1999) [there must be medical evidence on file demonstrating a 
relationship between the veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship is 
one as to which a lay person's observation is competent].  Such 
evidence is lacking in this case.  Continuity of symptomatology 
after service has therefore not been demonstrated.

Accordingly, Hickson element (3) has not been met, and the 
Veteran's claim fails on this basis. 

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a back 
disability as Hickson element (3) has not been met.  The benefit 
sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for a back disability is 
denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


